Citation Nr: 1236864	
Decision Date: 10/24/12    Archive Date: 11/05/12	

DOCKET NO.  06-03 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had periods of active service from February 1984 to June 1984 and from January 2003 to July 2003.  He also had periods of service with the Navy Reserves.  

This case was previously before the Board of Veterans Appeals (Board) in March 2010 at which time it was remanded in pertinent part for further development.  Thereafter, by decision dated in January 2012, the Board denied entitlement to service connection, to include as secondary to post-traumatic stress disorder.  The Veteran and his representative appealed the determination to the United States Court of Appeals for Veterans Claims (Court).  In April 2012, the Veteran and the Secretary of VA filed a Joint Motion to Vacate the Board decision and Remand the case.  

The matter is REMANDED to the RO by way of the Appeals Management Center in Washington, D.C.  VA will notify the Veteran should further action be required.  


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claim of service connection for hypertension, to include as secondary to service-connected PTSD.  When the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill the statutory duty to assist the Veteran in developing facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

As indicated in the Joint Motion for Remand, it was determined that the November 2010 examination accorded the Veteran is inadequate because the examiner did not provide an adequate rationale for his opinion that the current diagnosis of hypertension was "less likely than not" secondary to the Veteran's PTSD.  Additionally, it was determined the examiner did not consider the issue of aggravation, despite a March 2010 remand from the Board instructing the examiner to provide an opinion as to whether there was a 50 percent or better probability that the Veteran's hypertension was caused "or permanently worsened" by the Veteran's service-connected PTSD.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand ordered by the Board imposes upon the Secretary a concomitant duty to ensure compliance with the terms of the remand).  

In light of the instructions from the Joint Motion for Remand, the case is REMANDED to the RO for the following actions:  

1.  The Veteran should be requested to provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal.  After he has signed the appropriate releases, any outstanding records should be obtained and associated with the claims file.  All appropriate efforts must be made to obtain all available treatment records.  All attempts to procure the records should be documented in the claims file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, and to allow him the opportunity to obtain and submit those records for VA review.  Of particular interest are any statements from any physicians who might have opined that his current hypertension is related to his service-connected PTSD.  

2.  The Veteran should then be scheduled for an examination by a physician with appropriate expertise for the purpose of determining the etiology of his hypertension, to include whether it is causally related to the service-connected PTSD.  The examiner must review the claims folder and note such review in the examination report or addendum.  

The examiner should provide an opinion as to whether it is at least as likely as not (that is, a degree of 50 percent probability or more) that the Veteran's current hypertension had its onset in service or is otherwise related to a disease or injury sustained in service, particularly the Veteran's service-connected PTSD.  The examiner should provide a rationale for each opinion provided that takes into account the Veteran's report of symptoms and treatment.  The examiner is advised that the Veteran is competent to report symptoms and treatment and that his reports must be taken into account, along with the other evidence of record, in providing the requested opinion.  The examiner should specifically address the question as to whether the hypertension was aggravated in any way by the PTSD.  

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based on mere conjecture, the physician should clearly and specifically so state in the report, and explain why this is so.  In this regard, if the physician concludes that there is insufficient information to provide an etiological opinion without resort to mere speculation, he or she should state whether the inability to provide a definitive opinion is due to the need for further information or because the limits of medical knowledge have been exhausted regarding etiology of the Veteran's hypertension.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

3.  After the above has been completed to the extent possible, the AMC/RO should consider all the evidence of record and readjudicate the claim with consideration of all theories of service connection.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case and be given an appropriate period of time for response.  

By this REMAND, the Board intimates no opinion as to any final outcome warranted.  However, the Veteran is placed on notice that the pursuant to the provisions of 38 C.F.R. § 3.655 (2011), failure to cooperate by not attending a requested VA examination and providing more specific information may result in an adverse determination.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

	                  _________________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

